Citation Nr: 1723647	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was reopened and remanded by the Board in July 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2013.  A transcript of that hearing is of record.  
This matter was again remanded for additional development in January 2015 and May 2016.  

The claims file is now entirely in VA's secure electronic processing systems, the Legacy Content Manager Documents electronic claims file, and the Veterans Benefits Management System. 

In January 2015, the Veteran submitted a VA Form 21-4138 and stated that he would like to "remove" his heart condition claim.  The RO had denied service connection for the Veteran's claimed heart condition in a June 2011 rating decision.  The Veteran did not submit a Notice of Disagreement within a year of the rating decision.  Accordingly, the June 2011 rating decision became final as to the claim of service connection for a heart condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § § 20.302, 20.1103 (2016).  Therefore, the substantive appeal withdrawal regulations are not triggered, and the Board does not have jurisdiction over this claim.  38 C.F.R. §§ 20.202, 20.204(b), 20.204(c) (2016).  


FINDING OF FACT

A lung disability, to include as due to exposure to asbestos, is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include as due to exposure to asbestos, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA's duty to notify was satisfied by a letter on February 2009.  See 38 U.S.C.A. § §  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d. 1375 (Fed. Cir. 2015).

Regarding the VA's duty to assist, the Veteran's service treatment records (STRs),  Social Security Administration (SSA) records, post-service VA treatment records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that this matter was previously remanded in July 2011, January 2015, and May 2016 for additional development.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In July 2011, the Veteran's claim was reopened and remanded in order to schedule a VA examination to determine whether, among other things, the appellant has a lung disability that is related to service, to include due to exposure to asbestos.  Thereafter, the Veteran was afforded a respiratory VA examination in October 2011, and it included an etiological opinion by the examiner which was formed after the examination and a review of the Veteran's medical records and interview with the Veteran.  However, in a January 2015 remand, the Board found that the October 2011 medical opinion was not adequate and there was not substantial compliance with the July 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, the Veteran was afforded another respiratory VA examination in April 2015.  However, in a May 2016 remand, the Board again found that the April 2015 VA examination did not substantially comply with the January 2015 remand directives.  The Board found that the clinician did not provide specific supporting data or a reasoned medical explanation connecting supporting data to the conclusion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Thereafter, the Veteran was afforded a VA examination of his respiratory condition in September 2016.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it was predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection for Lung Disability

In this case, the Veteran contends that his lung disorder was caused by his exposure to and development of a respiratory condition while in the service.  Furthermore, the Veteran has alleged that he both suffered from a respiratory condition since he was 3 years old and that he was exposed to asbestos while in the military.  The Board will discuss each theory of entitlement separately.

Specifically, the Veteran claimed that while he was in the Navy, he was a boiler maker, and during his time as a boiler maker, he worked on and around asbestos on the Navy ship.  He further claimed that since he was the lowest in seniority, he was assigned to do extensive work on removing and replacing asbestos, and he was not told about the dangers of asbestos exposure.  During his March 2007 Decision Review Officer and April 2013 Board hearings, the Veteran reported that he started developing problems with his lungs in the early 1990s.  He stated that he was having problems breathing , and he was having problems breathing when playing sports.  The Veteran also claimed that his doctor, T. W., discovered a spot on his lungs due to asbestos exposure in 2003.  He currently is using two inhalers to treat his respiratory condition. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Here, the June 1971 enlistment examination indicated that the Veteran had normal lungs and chest, and it did not mention preexisting asthma.  Therefore, the presumption of soundness attaches.  38 C.F.R. § 3.304.  The burden thus falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1089.

In February 1972, service treatment records indicated that the Veteran has had asthma, for which he was never hospitalized, since the age of 3.  Upon examination, he was noted to be wheezing at rest.  He was also noted to be in poor physical condition due to lack of exercise in high school.  However, the examiner noted there was no evidence of substantial or disqualifying level of asthma.  The examiner prescribed the Veteran to exercise and control his breathing.  In a September 2016 VA medical opinion, the examiner determined that the Veteran's asthma clearly and unmistakably preexisted service as documented in the February 1972 service treatment note.  Based on the above, the Board therefore finds that the Veteran's asthma preexisted service.  Accordingly, the Board will further discuss whether the Veteran's preexisting asthma was aggravated by service.  See generally Wagner, 370 F.3d at 1096.  

Regarding the Veteran's claim that he was exposed to asbestos,  there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended VA Adjudication Procedures Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases.

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including his STRs, post-service treatment records, SSA records, VA examination report, hearing testimony and lay allegations submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of service connection for a lung disorder.  

In this case, the Veteran's military personnel records show that he served from February 1972 to February 1975.  Furthermore, the Veteran's Form DD-214 noted that the Veteran's military occupational specialty was that of an electrical equipment repairman.  

The Veteran's service treatment records include his enlistment examination in June 1971.  At that time, the Veteran did not report any history of respiratory difficulties or disorders, and the examiner found no respiratory abnormalities upon examination of the Veteran.  In February 1972, the Veteran presented before an examiner wheezing and in poor physical condition, and he also indicated that he had asthma since he was 3 years old.  However, the examiner found there was no evidence of substantial or disqualifying level of asthma.  During his separation examination in January 1975,  the separation examiner noted the Veteran had a grade III/VI pan systolic heart murmur.  Accordingly, the examiner recommended that the Veteran was not fit for full duty.  However, the examiner did not reference the Veteran's asthma as a disqualifying respiratory condition during the January 1975 separation examination.  

Post-service treatment records reflect the Veteran's complaints of a history of breathing problems; however, many diagnostic findings indicate the Veteran's lungs were normal.  In a September 1999 X-Ray, the Veteran's lungs presented as being fully expanded and clear.  There was no evidence of abnormal infiltrate, mass, or pleural effusion.  His costophrenic angles were clear. 

In September 2002, an X-Ray of the Veteran's chest revealed a diffuse interstitial pattern, consisting of small, irregular linear opacities within the lower lung zones bilaterally.  The examining private doctor, J. S., M.D., indicated that the interstitial changes were consistent with pulmonary asbestosis in a subject assuming an appropriate environmental exposure history and an adequate latent period.  

In April 2003, the Veteran's private doctor, T. W., M.D., noted that the Veteran presented with symmetrical chest expansion with unlabored respiratory effort, resonant to percussion and clear to auscultation.  An X-Ray of his chest revealed an increased profusion of small opacities in the lower lung zones bilaterally.  Dr. W's impression was asbestosis.  

During an August 2005 medical report, the Veteran's chest was found to have symmetrical expansion, no retractions, clear bilaterally, no rales, and no wheezes.  An October 2005 X-Ray revealed there was a re-demonstration of prominent hila bilaterally which was maybe related to his underlying prominent pulmonary vasculature.  There were also increased interstitial changes involving both lungs which appeared to be stable since his prior medical report.  The examiner assessed the Veteran as having Lupus with a history of sarcoidosis.

In January 2006, the Veteran had complaints of an upper respiratory illness.  His chest examination was clear to percussion and auscultation. 

May 2007 and November 2007 VA treatment notes indicated that the Veteran's chest was clear and had no rales, rhonchi or wheezing.  

An August 2007 CT scan of the Veteran's chest revealed no masses in the lungs, no significant interstitial disease, and no evidence of exposure to asbestos. 

A May 2009 X-Ray of the Veteran's chest revealed clear lungs and no pleural effusions.  The impression was negative for his chest.

A December 2009 X-Ray of the Veteran's chest revealed clear lungs without pulmonary nodules, infiltration  or consolidations.  There was also no pneumothorax or pleural effusions.  The bilateral hilum, mediastinum and cardiac silhouettes are within normal limits.  The impression was no acute cardiopulmonary process. 

Throughout 2009 and 2011, VA medical notes indicate that the Veteran's lungs were symmetrical and clear bilaterally. 

An October 2014 chest X-Ray revealed that there was poor inspiration with an elevation of hemidiaphragms.  There were no infiltrates or pleural effusion seen.  There was a suggestion of left apical pleural thickening.  

In February 2015, the Veteran's Pulmonary Function Test (PFT) revealed a mild obstructive ventilatory defect with no significant improvement in FEV1 and FVC noted with bronchodilators.  Normal diffusion capacity was noted. 

A December 2016 treatment note also indicated the Veteran's chronic obstructive pulmonary disease (COPD) and asthma were stable.

In September 2016, the Veteran underwent a VA examination.  As mentioned above, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The opinion also adequately satisfied the May 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The VA examiner found that the Veteran has current diagnoses of asthma and COPD.  The VA examiner opined the Veteran's asthma clearly and unmistakably preexisted service as documented in February 1972 service treatment records that referenced the Veteran having asthma since the age of 3.  The examiner also opined that there was clear and unmistakable evidence that the Veteran's asthma was not aggravated (permanently worsened beyond the normal progression of the condition) by service.  In support of this opinion, the examiner noted that the Veteran's service treatment records were silent for aggravation.  The examiner also indicated that the Veteran's separation examination in January 1975 did not mention any lung condition or lung symptoms.  Additionally, the examiner opined that the Veteran's COPD and asbestosis (by history) are less than likely as not caused by, incurred in, or related to service because there is a history of exposure to asbestos with no clinical evidence of asbestosis.  As support for this opinion, the examiner referenced the Veteran's August 2007 chest X-Ray which revealed no evidence of interstitial lung disease or asbestosis.  

With respect to the September 2002 private treatment note that indicated the Veteran had interstitial changes consistent with asbestosis and the April 2003 T. W., M.D. impression that the Veteran had asbestosis with small opacities in the lower lungs, the examiner opined that all impressions of asbestosis must have cleared because the August 2007 chest CT indicated that there was no evidence of interstitial lung disease, nor asbestosis.  Unlike the earlier private examinations and medical opinions, the September 2016 VA examination and opinions considered the Veteran's entire medical history along with a personal examination of the Veteran.  Accordingly, this medical opinion is assigned high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion.); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Based on the foregoing, the Board finds that, while the Veteran has a current diagnosis of a lung disorder, service connection for such disorder is not warranted.

As mentioned above, the Board finds that the examiner's service treatment notes of February 1972 regarding the Veteran's asthma constitutes a finding that the Veteran's asthma preexisted service.  Therefore, what remains for the Board's consideration is whether the Veteran's asthma was aggravated by service.  See generally Wagner, 370 F.3d at 1096.  

Regarding whether the Veteran's asthma was aggravated by service, service treatment notes were silent for aggravation.  Additionally, the separation examination did not indicate the Veteran complained of any lung condition, and there was also no diagnosis of a lung condition.  Several VA treatment notes since service show the Veteran has presented before examiners with clear lungs, no rhonchi, and no wheezing.  Diagnostic imaging in August 2007, May 2009, and December 2009 revealed the Veteran's lungs were clear with no pleural effusions and no asbestosis impressions.  

The Veteran's claims that his COPD and asbestosis are caused by, incurred in, or related to service.  There is a history of asbestos exposure, but there is no current diagnosis of asbestosis as evidenced in diagnostic imaging in August 2007, May 2009, and December 2009.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131 (West 2014).  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

While the Veteran believes that his current lung disorder is related to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lung disorder are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current lung condition is not competent medical evidence.  The Board finds the September 2016 opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In conclusion, the Board finds that a lung disability, to include as due to exposure to asbestos, is not shown to be causally or etiologically related to any disease, injury, or incident in service.  Therefore, service connection for such claimed disorder is not warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lung disorder is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


